DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 12 September 2022. As directed by the amendment: claims 1 and 7 have been amended, claims 36-41 have been added, claims 34 and 35 have been canceled. Thus claims 1-5, 7-15, 17, 23, 26-27, 29-33, and 36-41 are presently pending in this application. Applicant’s amendments to the Claims have overcome each 35 U.S.C. 112(a) and (b) rejection, and each double patenting rejection previously set forth in the Non-Final Office Action mailed 13 June 2022. However, new rejections under 35 U.S.C. 112(a) are made as necessitated by the amendments.
Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered. The amendments have overcome the previous rejections under 35 U.S.C. 103, however, Linn et al. in view of Oda teaches the amended limitations, as explained further below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 36, 37, 38, 40, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
While a general pressure profile is described in such a way as to enable one skilled in the art to make and/or use the invention the limitations claiming specific values and ranges associated with the pressure profile are not described in such a way as to comply with the enablement requirement.
Claim 36 recites the limitation “wherein the injection pressure is configured to reach the first peak value at a second point of time that comes after 5 milliseconds pass from the first point of time”.
Claim 37 recites the limitation “wherein the second period is configured to begin at 5 milliseconds from the first point of time”.
Claim 38 recites the limitation “wherein the third point of time comes at approximately 18 milliseconds from the first point of time”.
Claim 40 recites the limitation “wherein the fourth point of time is approximately 40 milliseconds”.
Claim 41 recites the limitation “wherein the initial period ends approximately 10 milliseconds”.
To achieve the ranges and values as claimed, the necessary experimentation is undue. There are many factors that would need to be adjusted to attempt to achieve the claimed invention, such as type and amount of the high energy material, type and amount of a gas generating agent, material and size of the syringe, the quantity and size of the injection port, the material of the plunger etc. Taking all of the factors that can be adjusted into account, the level of predictability in the art is not sufficient to enable one of ordinary skill to make and/or use the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the initial period ends approximately 10 milliseconds." It is unclear how the 10 milliseconds relates to the rest of the pressure transition. For the purpose of examination this is interpreted to mean “the initial period ends approximately 10 milliseconds from the first point of time.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 3, 5, 7-12, 14-15, 17, 23, 26-27, 29-33, and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Linn et al. (2007 NPL- The Effects of System Parameters on In Vivo Injection Performance of a Needle-Free Injector in Human Volunteers) in view of Oda (US 2013/0237951 A1).
Regarding claim 1, Linn et al. discloses an administration apparatus (Fig 1) for administering a dosing liquid containing a substance to an object region, the administration apparatus comprising: a storage unit (Drug Reservoir Fig 1) configured to store the dosing liquid; a drive unit  (Nitrogen Gas Filled Chamber Fig 1) configured to generate administration energy; a pressurization unit (Ram and Piston Fig 1) configured to pressurize the dosing liquid stored in the storage unit with the administration energy generated by the drive unit; and an injection unit  (The front of the device which contains the Orifice Fig 1) configured to inject the pressurized dosing liquid to the object region through an injection port  (Orifice Fig 1), the pressurization unit configured to pressurize the dosing liquid such that the dosing liquid in the storage unit has a pressure configured to rise and vibrate in a damped manner (a vibration in a damped manner is inherent to a needle free administration apparatus, additionally see the damped vibrations in Fig 2) such that the dosing liquid has an injection pressure at the injection port during an initial period (The pressure profile shown in Fig 2 is the initial period, the pressure at the injection port and the pressure in the storage unit would fluctuate similarly), the initial period comprising a first period, a second period and a third period in this order (See first, second, and third periods in the initial period in annotated Fig 2 below), the injection pressure at the injection port configured to be substantially constant at a first pressure during the first period (See first pressure in annotated Fig 2) at which the pressure of the dosing liquid in the storage unit is configured to begin to rise (The pressure of the dosing liquid in the storage unit would be configured to begin to rise while the pressure at the injection port is substantially constant because there is an inherent delay in the propagation of the pressure wave that travels from the piston to the port), the injection pressure at the injection port configured to increase from the first pressure and vibrate in a damped manner to have a plurality of damped vibration cycles (Fig 2, the vibrations reduce in amplitude to a converged state) represented by a damped sinusoidal wave such that the injection pressure repeatedly increases and decreases while peak values of the plurality of damped vibration cycles gradually decrease (See damped vibrations repeatedly increasing and decreasing, Fig 2) during the second period, the third period configured to begin when the injection pressure vibrating in the damped manner converges to a second pressure greater than the first pressure (See second pressure in annotated Fig 2 of Linn et al. below), the injection pressure configured to rise and drop in each of the plurality of damped vibration cycles (Fig 2), the plurality of damped vibration cycles comprising a first damped vibration cycle (Fig 2, the spike with the labeled peak pressure is the first damped vibration cycle) occurring first among the plurality of damped vibration cycles, the plurality of damped vibration cycles further comprising one or more subsequent damped vibration cycles immediately following the first damped vibration cycle (Fig 2, the peaks following the peak pressure spike are subsequent damped vibration cycles), the injection pressure configured to reach a first peak value (Peak pressure Fig 2) at a first rate in the first damped vibration cycle and to reach a second peak value at a second rate in-2-Application No.: 16/022471 Filing Date:June 28, 2018the one or more subsequent damped vibration cycles (The peak values must necessarily be reached at a rate), a ratio of the first peak value to the second peak value being higher than 1 (The first peak value is the highest peak value so a ratio of the first peak value to the second peak value is higher than 1), wherein a total amplitude of the one or more subsequent damped vibration cycles is equal to or lower than a reference amplitude value (the amplitude of the one or more subsequent damped vibration cycles is inherently lower than a reference amplitude value, see the max pressure values in Fig 4, the total amplitude of the one or more subsequent damped vibration cycles does not exceed the max peak pressure (MPa) and is thus lower than the max peak pressure value) such that an unnecessary dynamic action on a cell membrane in the object region is avoided (the dynamic action caused by a pressure amplitude higher than the pressure created is avoided). However, Linn et al. fails to disclose and wherein the injection pressure is configured to increase from the second pressure and reach a third peak value greater than the second pressure at a third point of time that comes after the initial period ends.
Oda teaches an injection pressure is configured to increase from the second pressure (Pw3 Fig 4) and reach a third peak value (P2max3 Fig 4) greater than the second pressure at a third point of time (the third point of time is when P2max3 is reached, approximately after 15 milliseconds from the start, see Fig 4) that comes after the initial period ends (See annotated Fig 4 of Oda below). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the administration apparatus of Linn et al. to further include the pressure increase as taught by Oda so “the injection solution can be diffused into the skin along the extending direction of the layered tissue of the skin structure without uselessly deepening the injection depth of the injection solution.” [0074]
Regarding claim 2, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the drive unit includes at least a high-energy substance (Nitrogen Gas Filled Chamber Fig 1 is a pressurized, high energy substance). However, modified Linn et al. fails to disclose wherein the drive unit is configured to generate the administration energy by burning the high-energy substance.
Oda teaches a drive unit includes at least a high-energy substance (22 Fig 2) and is configured to generate the administration energy by burning the high-energy substance (‘combustion product, which is produced by the combustion of the ignition charge 22’ [0051]). It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the drive unit of modified Linn et al. to have the limitations as taught by Oda because such a modification is the result of a simple substitution of one known element (a pressurized gas chamber) for another (combustible ignition charge) to achieve a predictable result (generate administration energy to pressurize the dosing liquid).
Regarding claim 3, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the second peak value is greater than the first pressure and the second pressure (Fig 2, The second peak is the peak right after the first peak in Fig 2, it is greater than the first pressure and the second pressure).
Regarding claim 5, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the plurality of damped vibration cycles are in a prescribed frequency range (All vibrations are necessarily within a frequency range that is prescribed by the structure and composition of the device at the time of use, see the vibrations in Fig 2).
Regarding claim 7, Linn et al. discloses an administration apparatus (Fig 1) for administering a dosing liquid containing a substance to an object region, the administration apparatus comprising: a storage unit (Drug Reservoir Fig 1)  configured to store the dosing liquid; a drive unit configured to generate administration energy; a pressurization unit (Ram and Piston Fig 1) configured to pressurize the dosing liquid stored in the storage unit with the administration energy generated by the drive unit; and an injection unit  (The front of the device which contains the Orifice Fig 1) configured to inject the pressurized dosing liquid to the object region through an injection port (Orifice Fig 1), the pressurization unit configured to pressurize the dosing liquid such that the dosing liquid in the storage unit has a pressure configured to rise and vibrate in a damped manner (a vibration in a damped manner is inherent to a needle free administration apparatus, additionally see the damped vibrations in Fig 2) such that the dosing liquid has an injection pressure at the injection port during an initial period (The pressure profile shown in Fig 2 is the initial period, the pressure at the injection port  and the pressure in the storage unit would fluctuate similarly), the initial period comprising a first period, a second period and a third period in this order (See first, second, and third periods in the initial period in annotated Fig 2 of Linn et al. below), the injection pressure at the injection port configured to be substantially constant at a first pressure during the first period (See first pressure in annotated Fig 2) at which the pressure of the dosing liquid in the storage unit is configured to begin to rise (The pressure of the dosing liquid in the storage unit would be configured to begin to rise while the pressure at the injection port is substantially constant because there is an inherent delay in the propagation of the pressure wave that travels from the piston to the port), the injection pressure at the injection port configured to increase from the first pressure and vibrate in a damped manner to have a plurality of damped vibration cycles (Fig 2, the vibrations reduce in amplitude to a converged state) represented by a damped sinusoidal wave such that the injection pressure repeatedly increases and decreases while peak values of the plurality of damped vibration cycles -3-16/022471June 28, 2018gradually decrease  (See damped vibrations repeatedly increasing and decreasing, Fig 2) during the second period, the third period configured to begin when the injection pressure vibrating in the damped manner converges to a second pressure greater than the first pressure (See second pressure in annotated Fig 2 of Linn et al. below), wherein the injection pressure is configured to rise and drop in each of the plurality of damped vibration cycles (Fig 2), the plurality of damped vibration cycles comprising a first damped vibration cycle occurring first among the plurality of damped vibration cycles (Fig 2, the spike with the labeled peak pressure is the first damped vibration cycle), the plurality of damped vibration cycles further comprising one or more subsequent damped vibration cycles immediately following the first damped vibration cycle (Fig 2, the peaks following the peak pressure spike are subsequent damped vibration cycles), wherein a total amplitude of the one or more subsequent damped vibration cycles is equal to or lower than a reference amplitude value (the amplitude of the one or more subsequent damped vibration cycles is inherently lower than a reference amplitude value, see the max pressure values in Fig 4, the total amplitude of the one or more subsequent damped vibration cycles does not exceed the max peak pressure (MPa) and is thus lower than the max peak pressure value). However, Linn et al. is silent to wherein the injection pressure is configured to increase from the second pressure and reach a third peak value greater than the second pressure at a third point of time that comes after the initial period ends.
Oda teaches an injection pressure is configured to increase from the second pressure (Pw3 Fig 4) and reach a third peak value (P2max3 Fig 4) greater than the second pressure at a third point of time (the third point of time is when P2max3 is reached, approximately after 15 milliseconds from the start, see Fig 4) that comes after the initial period ends (See annotated Fig 4 of Oda below). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the administration apparatus of Linn et al. to further include the pressure increase as taught by Oda so “the injection solution can be diffused into the skin along the extending direction of the layered tissue of the skin structure without uselessly deepening the injection depth of the injection solution.” [0074]
Regarding claim 8, modified Linn et al. discloses the administration apparatus according to claim 7. Linn et al. further discloses wherein the drive unit includes at least a high-energy substance (Nitrogen Gas Filled Chamber Fig 1 is a pressurized, high energy substance). However, modified Linn et al. fails to disclose wherein the drive unit is configured to generate the administration energy by burning the high-energy substance.  
Oda teaches a drive unit includes at least a high-energy substance (22 Fig 2) and is configured to generate the administration energy by burning the high-energy substance (‘combustion product, which is produced by the combustion of the ignition charge 22’ [0051]). It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the drive unit of modified Linn et al. to have the limitations as taught by Oda because such a modification is the result of a simple substitution of one known element (a pressurized gas chamber) for another (combustible ignition charge) to achieve a predictable result (generate administration energy to pressurize the dosing liquid).
Regarding claim 9, modified Linn et al. discloses the administration apparatus according to claim 7. Linn et al. further discloses wherein the plurality of damped vibration cycles are in a prescribed frequency range (All vibrations are necessarily within a frequency range that is prescribed by the structure and composition of the device at the time of use, see the vibrations in Fig 2).
Regarding claim 10, modified Linn et al. discloses the administration apparatus according to claim 7. Linn et al. further discloses the injection pressure configured to reach a first peak value (Peak pressure Fig 2) at a first rate in the first damped vibration cycle and to reach a second peak value at a second rate in the one or more subsequent damped vibration cycles (The peak values must necessarily be reached at a rate), a ratio of the first peak value to the second peak value being higher than 1 (The first peak value is the highest peak value so a ratio of the first peak value to the second peak value is higher than 1).
Regarding claim 11, modified Linn et al. discloses the administration apparatus according to claim 10. Linn et al. further discloses wherein the second peak value is greater than the first pressure and the second pressure (Fig 2, The second peak is the peak right after the first peak in Fig 2, it is greater than the first pressure and the second pressure).
Regarding claim 12, modified Linn et al. discloses the administration apparatus according to claim 10. Linn et al. further discloses wherein all of the peak values of the plurality of damped vibration cycles are greater than the first pressure (Fig 2, all of the peak values are greater than 0).
Regarding claim 14, modified Linn et al. discloses the administration apparatus according to claim 10. Linn et al. further discloses wherein at least two of the peak values of the plurality of damped vibration cycles are greater -4-16/022471June 28, 2018than the second pressure (See annotated Fig 2 of Linn et al. below, the peaks of at least the first and second vibration cycles are greater than the second pressure).
Regarding claim 15, modified Linn et al. discloses the administration apparatus according to claim 2. However, modified Linn et al. fails to disclose further comprising: a gas generating agent configured to generate a combustion gas by being exposed to combustion products generated by the combustion of the high-energy substance, wherein the pressurization unit is further configured to pressurize the dosing liquid by energy created by the combustion gas in response to the second period being elapsed. 
Oda teaches further comprising: a gas generating agent (‘gas generating agent’ [0034]) configured to generate a combustion gas by being exposed to combustion products generated by the combustion of the high-energy substance (‘combusted by the combustion product to produce a predetermined gas’ [0034]), wherein the pressurization unit is further configured to pressurize the dosing liquid by energy created by the combustion gas (‘and an increase in pressure brought about by the predetermined gas produced by the gas generating agent as a pressurization transition’ [0034]) in response to the second period being elapsed (The second period is equivalent to the first pressurization mode, ‘the gas generating agent 30 is combusted … immediately after the completion of the first pressurizing mode’ [0068]). It would have been obvious to one of ordinary skill to include a gas generating agent with the limitations above as taught by Oda on the device of modified Linn et al. to provide a second pressurizing mode where a larger amount of the injection objective substance can be diffused to the objective depth of the injection target area [0033].
Regarding claim 17, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further teaches wherein the administration apparatus is a needleless injector (Fig 1) and configured to administer the dosing liquid to the object region from the injection port without involving a structure that contacts an inside of the object region (The injection system administers the dosing liquid by forcing the liquid out of a small orifice to penetrate the dermis  -In Vivo Study page 1502).
Regarding claim 23, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the one or more subsequent damped vibration cycles comprise a second damped vibration cycle having an amplitude less than that of the first damped vibration cycle, a third damped vibration cycle having an amplitude less than that of the second damped vibration cycle, and a fourth damped vibration cycle having an amplitude less than that of the third damped vibration cycle (See damped vibration cycles in annotated Fig 2 (b) of Linn et al. below).
	Regarding claim 26, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the second period is longer than the first period, and the third period is longer than the second period (See first, second, and third periods in annotated Fig 2 of Linn et al. below).  
	Regarding claim 27, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the second pressure is less than the first peak value (See second pressure in annotated Fig 2 of Linn et al. below).
	Regarding claim 29, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein a minimum value of the first damped vibration cycle is less than a peak value of each of the one or more subsequent damped vibration cycles (See min of first vibration cycle in annotated Fig 2 of Linn et al. below).
	Regarding claim 30, modified Linn et al. discloses the administration apparatus according to claim 29. Linn et al. further discloses wherein the minimum value of the first damped vibration cycle is less than the second pressure (See min of first vibration cycle in annotated Fig 2 of Linn et al. below).  
	Regarding claim 31, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the one or more subsequent damped vibration cycles comprise a second damped vibration cycle immediately following the first damped vibration cycle, and wherein a minimum value of the second damped vibration cycle is less than the second pressure (See minimum of the 2nd damped vibration cycle in annotated Fig 2 (c) of Linn et al. below).
	Regarding claim 32, modified Linn et al. discloses the administration apparatus according to claim 31. Linn et al. further discloses wherein the second damped vibration cycle has a second peak value less than the first peak value (Fig 2), and wherein the difference between the first pressure and the first peak value is greater than the second peak value (The difference between 0 and the first peak value will necessarily be greater than the second peak value since the first peak value is greater than the second peak value).  
	Regarding claim 33, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein each of the one or more subsequent damped vibration cycles has a peak value and a minimum value (Fig 2, vibration cycles necessarily have peak values and minimum values), and wherein the second pressure is greater than at least some of the minimum values of the one or more subsequent damped vibration cycles (See annotated Fig 2 (c) of Linn et al. below, the minimum value of the 2nd vibration cycle is lower than the second pressure).
	Regarding claim 36, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further teaches wherein the pressurization unit is configured to begin pressurizing the dosing liquid at a first point of time when the injection pressure is approximately 0 MPa (See first pressure in Fig 2 is 0 when the pressurization begins). However, modified Linn et al. fails to teach and wherein the injection pressure is configured to reach the first peak value at a second point of time that comes after 5 milliseconds pass from the first point of time. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date to cause the injection pressure of modified Linn et al. to be configured to reach the first peak value at a second point of time that comes after 5 milliseconds pass from the first point of time since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of modified Linn et al. would not operate differently with the claimed injection pressure being configured to reach the first peak value at a second point of time that comes after 5 milliseconds pass from the first point of time when the pressurization unit is configured to begin pressurizing the dosing liquid at when the injection pressure is approximately 0 MPa. Simply shifting the time when the peak pressure is reached by approximately 4 milliseconds would not change the ability of the device to penetrate tissue. The device would function appropriately having the claimed pressure configuration. Further, applicant places no criticality on the time claimed, paragraph [0057] recites “rising of injection pressure occurs not at the origin but in a vicinity of 5 milliseconds because a certain amount of time is required for the ignition charge to burn”. This indicates the time for ignition charge to burn is not critical to the invention, but is rather, only a feature that is observed.
	Regarding claim 37, modified Linn et al. discloses the administration apparatus according to claim 36. Modified Linn et al. further teaches wherein the second period is configured to begin at 5 milliseconds from the first point of time (the peak pressure is reached at 5 milliseconds as described in the rejection of claim 36, since the second period begins when the peak pressure is reached, the second pressure is also is configured to begin at 5 milliseconds from the first point of time ).
	Regarding claim 38, modified Linn et al. teaches the administration apparatus according to claim 36. Modified Linn et al. further teaches  wherein the third point of time comes at approximately 18 milliseconds from the first point of time (Oda Fig 4 shows P2max3 being reaches at approximately 18 milliseconds).  
	Regarding claim 39, modified Linn et al. teaches the administration apparatus according to claim 36. Modified Linn et al. further teaches wherein the injection pressure has an injection pressure transition period (Linn et al. Fig 2) that is configured to start at the first point of time (Fig 2- “a function of time following actuation of the Intraject Needle-free Injection System”) and end at a fourth point of time (Fig 2- “Total injection time is approximately 50 ms.”) that comes after the third point of time (Linn et al. in view of Oda includes the third point of time at P2max3 which occurs before the end of the injection, approximately 18 milliseconds from the first point of time), and wherein the third peak value (Oda- P2max3 Fig 4) is between the second pressure (the second pressure in Oda is Pw3 Fig 4) and the first peak value (the first peak value of Oda is P1max Fig 4) ([0067], [0078] “The peak pressure P2max3, which is provided in the pressure transition L3, has the value which is lower than that of the peak pressure P1max provided in the first pressurizing mode.”).  
	Regarding claim 40, modified Linn et al. teaches the administration apparatus according to claim 36. Modified Linn et al. fails to teach wherein the fourth point of time is approximately 40 milliseconds. However, Linn et al. teaches an alternate configuration where the total injection time is 40 milliseconds (See annotated Fig 4 of Linn et al. below). The total injection time of Linn et al. is equivalent to the fourth point of time. It would have been obvious to one of ordinary skill in the art at the time of effective filing for the fourth point of time to be approximately 40 milliseconds as taught by the alternate configuration of Linn et al. to limit the time required to hold the device in place over the tissue.
	Regarding claim 41, modified Linn et al. teaches the administration apparatus according to claim 40.  Modified Linn et al. further teaches wherein the initial period ends approximately 10 milliseconds (Linn et al. in view of Oda includes the pressure increase after the initial period which ends approximately 10 milliseconds after the first point in time, see the initial period in annotated Fig 4 of Oda below).

    PNG
    media_image1.png
    549
    595
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    961
    1603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    824
    472
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    822
    571
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    817
    1259
    media_image5.png
    Greyscale

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Linn et al. (2007 NPL- The Effects of System Parameters on In Vivo Injection Performance of a Needle-Free Injector in Human Volunteers) in view of Oda (US 2013/0237951 A1) and Alexandre et al. (US 2003/0149396 A1).
Regarding claim 4, modified Linn et al. discloses the administration apparatus according to claim 1. However, modified Linn et al. is silent to wherein the first rate is faster than the second rate. 
Alexandre et al. teaches wherein the first rate is faster than the second rate (See first and second rates in annotated Fig 4 of Alexandre et al. below).

    PNG
    media_image6.png
    468
    702
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the first rate to be faster than the second rate of modified Linn et al. as taught by Alexandre et al. since such a modification is the result of a simple substitution of one known element (damped vibration cycle with undisclosed rate proportions) for another (the first rate is faster than the second rate) to achieve a predictable result (a damped vibration cycle).
Regarding claim 13, modified Linn et al. discloses the administration apparatus according to claim 10. However, modified Linn et al. is silent to wherein the first rate is faster than the second rate.
Alexandre et al. teaches wherein the first rate is faster than the second rate (See first and second rates in annotated Fig 4 of Alexandre et al. below).

    PNG
    media_image6.png
    468
    702
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the first rate to be faster than the second rate of modified Linn et al. as taught by Alexandre et al. since such a modification is the result of a simple substitution of one known element (damped vibration cycle with undisclosed rate proportions) for another (the first rate is faster than the second rate) to achieve a predictable result (a damped vibration cycle).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783